EXHIBIT 10.1

AMENDMENT NO. 6 TO CONSIGNMENT AGREEMENT

THIS AMENDMENT NO. 6 TO CONSIGNMENT AGREEMENT (this “Amendment”) is made as of
September 13, 2011, by and among CANADIAN IMPERIAL BANK OF COMMERCE, a Canadian
chartered bank (the “PM Lender”); CIBC WORLD MARKETS INC., an Ontario
corporation and subsidiary of the PM Lender (the “Copper Lender” and together
with the PM Lender, the “Metal Lenders”); MATERION CORPORATION (f/k/a Brush
Engineered Materials Inc.), an Ohio corporation (“BEM”); MATERION ADVANCED
MATERIALS TECHNOLOGIES AND SERVICES INC. (f/k/a Williams Advanced Materials
Inc.), a New York corporation (“WAM”); MATERION TECHNICAL MATERIALS INC. (f/k/a
Technical Materials, Inc.), an Ohio corporation (“TMI”); MATERION BRUSH INC.
(f/k/a Brush Wellman Inc.), an Ohio corporation (“BWI”); MATERION TECHNOLOGIES
INC. (f/k/a Zentrix Technologies Inc.), an Arizona corporation (“ZTI”); MATERION
BREWSTER LLC (f/k/a Williams Acquisition, LLC), a New York limited liability
company d/b/a Pure Tech (“Pure Tech”); MATERION PRECISION OPTICS AND THIN FILM
COATINGS CORPORATION (f/k/a Thin Film Technology, Inc.), a California
corporation (“TFT”); MATERION LARGE AREA COATINGS LLC (f/k/a Techni-Met, LLC), a
Delaware limited liability company (“TML”); MATERION ADVANCED MATERIALS
TECHNOLOGIES AND SERVICES CORP. (f/k/a Academy Corporation), a New Mexico
corporation (“AC”); MATERION ADVANCED MATERIALS TECHNOLOGIES AND SERVICES LLC
(f/k/a Academy Gallup, LLC), a New Mexico limited liability company (“AG”); and
such other Subsidiaries of BEM who may from time to time become parties by means
of their execution and delivery with the Metal Lender of a Joinder Agreement
under the Precious Metals Agreement (as defined below). BEM, WAM, TMI, BWI, ZTI,
Pure Tech, TFT, TML, AC, AG and such Subsidiaries are herein sometimes referred
to collectively as the “Customers” and each individually as a “Customer”.

WITNESSETH:

WHEREAS, the Metal Lenders and the Customers are parties to a certain
Consignment Agreement, dated as of October 2, 2009, as amended by that certain
(i) Amendment No. 1 to Consignment Agreement, dated as of March 10, 2010,
(ii) Omnibus Amendment to Metal Documents, dated as of June 10, 2010,
(iii) Amendment No. 3 to Consignment Agreement, dated as of September 30, 2010,
(iv) Amendment No. 4 to Consignment Agreement, dated as of November 10, 2010,
and (v) Amendment No. 5 to Consignment Agreement, dated as of March 7, 2011 (as
amended, the “Consignment Agreement”); and

WHEREAS, the parties hereto desire to amend the Consignment Agreement as set
forth herein;

NOW, THEREFORE, for value received and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Defined Terms. Initially capitalized terms used but not defined in this
Amendment have the meanings given to such terms in the Consignment Agreement.

2. Amendments.

(a) The definition of “Material Indebtedness” appearing in Section 1 of the
Consignment Agreement is hereby amended by deleting the text “$10,000,000”
appearing therein and replacing it with “$20,000,000”.

(b) The definition of “Maturity Date” appearing in Section 1 of the Consignment
Agreement is hereby amended and restated in its entirety to read as follows:

“Maturity Date” means September 30, 2012. Any obligations of the Customers under
this Agreement that are not paid when due on or before the Maturity Date shall
remain subject to the provisions of this Agreement until all Obligations are
paid and performed in full.

(c) The definition of “Senior Credit Agreement” appearing in Section 1 of the
Consignment Agreement is hereby amended and restated in its entirety to read as
follows:

“Senior Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of July 13, 2011, among BEM, Materion Advanced Materials
Technologies and Services Netherlands B.V., the other foreign Subsidiary
borrowers party thereto from time to time, certain lenders party thereto from
time to time, and JPMorgan Chase, N.A., as administrative agent, as may be
amended, restated or supplemented, or refinanced or otherwise replaced from time
to time. If the Senior Credit Agreement is hereafter amended, refinanced or
otherwise replaced (including, without limitation, with an unsecured credit
facility), the parties hereto shall negotiate in good faith to make appropriate
modifications to this Agreement acceptable to the parties hereto, such that the
applicable representations, warranties, agreements, covenants and Events of
Default herein conform to their corresponding provisions of such amended,
refinanced or replaced credit facility; provided, however, that the Metal
Lenders will not be required to make any such modifications to the extent they
would cause the Collateral Agent or the Metal Lenders to surrender, release or
otherwise compromise their security interest in the Collateral.

(d) The last paragraph of Section 1 of the Consignment Agreement is hereby
amended and restated in its entirety to read as follows:

To the extent not defined in this Section l, unless the context otherwise
requires, accounting and financial terms used in this Agreement shall have the
meanings attributed to them by GAAP (provided that, if BEM notifies the Metal
Lenders that BEM requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Metal Lenders
notify BEM that they request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith), and all other terms
contained in this Agreement shall have the meanings attributed to them by
Article 9 of the Uniform Commercial Code in force in the State of New York, as
of the date hereof to the extent the same are used or defined therein.

(e) Section 9.12 of the Consignment Agreement is hereby amended by (i) deleting
the text “fixed or capital” appearing in clause (e) thereof, and (ii) inserting
the following new clauses (j) and (k) immediately after clause (i) thereof:

(j) unsecured Indebtedness of a Customer (including unsecured Subordinated
Indebtedness to the extent subordinated to the Obligations on terms reasonably
acceptable to the Metal Lenders) in the form of publicly issued notes, to the
extent not otherwise permitted under this Section 9.12, and any Indebtedness of
a Customer constituting refinancings, renewals or replacements of any such
Indebtedness; provided that (i) both immediately prior to and after giving
effect (including giving effect on a pro forma basis) thereto, no Default or
Event of Default shall exist or would result therefrom, (ii) such Indebtedness
matures after, and does not require any scheduled amortization or other
scheduled payments of principal prior to, the date that is 181 days after the
Maturity Date (it being understood that any provision requiring an offer to
purchase such Indebtedness as a result of change of control or asset sale shall
not violate the foregoing restriction), (iii) such Indebtedness is not
guaranteed by any Subsidiary of BEM that is not a Customer (which guarantees, if
such Indebtedness is subordinated, shall be expressly subordinated to the
Obligations on terms not less favorable to the Metal Lenders than the
subordination terms of such Subordinated Indebtedness), (iv) the covenants
applicable to such Indebtedness are not more onerous or more restrictive in any
material respect (taken as a whole) than the applicable covenants set forth in
this Agreement and (v) both immediately prior to and after giving effect
(including giving effect on a pro forma basis) thereto, the Customers would be
in compliance with Section 9.17; and

(k) other unsecured Indebtedness in an amount not in excess of $100,000,000.

(f) Section 9.14 of the Consignment Agreement is hereby amended by (i) deleting
the text “fixed or capital” appearing in two places in clause (f) thereof,
(ii) deleting the text “$10,000,000” appearing in clause (g) thereof and
replacing such text with “$15,000,000” and (iii) deleting the text “$10,000,000”
appearing in clause (n) thereof and replacing such text with “$20,000,000”.

(g) Section 10.1 of the Consignment Agreement is hereby amended by (i) inserting
the following text immediately before the first comma appearing in clause
(b) thereof “(including pursuant to Section 2.9)”, and (ii) deleting the text
“$5,000,000” appearing in clause (k) thereof and replacing such text with
“$20,000,000”.

(h) Schedule 1 to the Consignment Agreement is hereby amended and restated in
its entirety to read as set forth in Annex I hereto.

3. Removal of Silver Consignments. The parties hereto agree that, from and after
the date of this Amendment: (a) the Consignment of Silver will no longer be
permitted under the Consignment Agreement; (b) all references to Silver in the
following provisions of the Consignment are hereby deleted: Article 1 and
Section 2.1, 2.2, 2.3, 2.9 and 9.22 (collectively, the “Silver Provisions”); and
(c) the Silver Provisions are hereby deemed further amended mutatis mutandis to
accommodate the deletion of Silver references therefrom.

4. Representations and Warranties. To induce the Metal Lenders to enter into
this Amendment, each Customer hereby represents and warrants to the Metal
Lenders that: (a) such Customer has full power and authority, and has taken all
action necessary, to execute and deliver this Amendment and to fulfill its
obligations hereunder and to consummate the transactions contemplated hereby;
(b) the making and performance by such Customer of this Amendment do not and
will not violate any law or regulation of the jurisdiction of its organization
or any other law or regulation applicable to it; (c) this Amendment has been
duly executed and delivered by such Customer and constitutes the legal, valid
and binding obligation of such Customer, enforceable against it in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and except as the same may be subject to general principles of equity;
and (d) on and as of the date hereof, after giving effect to this Amendment, no
Default or Event of Default exists under the Consignment Agreement.

5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State.

6. Integration of Amendment into Consignment Agreement. The Consignment
Agreement, as amended hereby, together with the other Metal Documents, is
intended by the parties as the final, complete and exclusive statement of the
transactions evidenced by the Consignment Agreement. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superseded by the Consignment Agreement, as amended
hereby, and no party is relying on any promise, agreement or understanding not
set forth in the Consignment Agreement, as amended hereby. The Consignment
Agreement, as amended hereby, may not be amended or modified except by a written
instrument describing such amendment or modification executed by the Customers
and the Metal Lenders. The parties hereto agree that this Amendment shall in no
manner affect or impair the liens and security interests evidenced or granted by
the Consignment Agreement or in connection therewith. Except as amended hereby,
the Consignment Agreement shall remain in full force and effect and is in all
respects hereby ratified and affirmed.

7. Expenses. The Customers covenant and agree jointly and severally to pay all
reasonable out-of-pocket expenses, costs and charges incurred by the Metal
Lenders (including reasonable fees and disbursement of counsel) in connection
with the review and implementation of this Amendment.

8. Signatures. This Amendment may be executed by the parties hereto in several
counterparts hereof and by the different parties hereto on separate counterparts
hereof, each of which shall be an original and all of which shall together
constitute one and the same agreement. Delivery of an executed signature page of
this Amendment by electronic transmission shall be effective as an in hand
delivery of an original executed counterpart hereof.

[this space left blank intentionally – signature pages follow]

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed by their duly authorized officers as of the date first written above.

      CUSTOMERS:    
MATERION CORPORATION
By: /s/ Michael C. Hasychak


--------------------------------------------------------------------------------


Michael C. Hasychak
Vice President, Treasurer and Secretary
  MATERION ADVANCED MATERIALS TECHNOLOGIES
AND SERVICES INC.
By: /s/ Michael C. Hasychak
—
Michael C. Hasychak
Vice President, Treasurer and Secretary
MATERION TECHNICAL MATERIALS INC.
By: /s/ Michael C. Hasychak
  MATERION BRUSH INC.
By: /s/ Michael C. Hasychak
 
   
Michael C. Hasychak
Vice President, Treasurer and Secretary
  Michael C. Hasychak
Vice President, Treasurer and Secretary
MATERION TECHNOLOGIES INC.
By: /s/ Michael C. Hasychak
  MATERION BREWSTER LLC
By: /s/ Michael C. Hasychak
 
   
Michael C. Hasychak
Chief Financial Officer and Secretary
  Michael C. Hasychak
Treasurer
MATERION PRECISION OPTICS AND THIN FILM
COATINGS CORPORATION
By: /s/ Gary W. Schiavoni


--------------------------------------------------------------------------------


Gary W. Schiavoni
Secretary
  MATERION LARGE AREA COATINGS LLC
By: /s/ Gary W. Schiavoni
—
Gary W. Schiavoni
Asst. Secretary and Asst. Treasurer


MATERION ADVANCED MATERIALS TECHNOLOGIES
AND SERVICES CORP.
By: /s/ Richard W. Sager
  MATERION ADVANCED MATERIALS TECHNOLOGIES
AND SERVICES LLC


 
 

Richard W. Sager
  By: /s/ Richard W. Sager
 
   
President
  Richard W. Sager
Manager
METAL LENDERS:
 

CANADIAN IMPERIAL BANK OF COMMERCE
By: /s/ Ian Cays
  CIBC WORLD MARKETS INC.
By: /s/ Ian Cays
 
   
Name: Ian Cays
  Name: Ian Cays
 
   
Title: Executive Director
  Title: Executive Director
 
   

ANNEX I
AMENDED AND RESTATED SCHEDULE 1 (APPROVED LOCATIONS)

SCHEDULE 1
APPROVED LOCATIONS

      Approved Domestic Locations
 

Materion Advanced Materials Technologies and
Services Inc. (f/k/a Williams Advanced
Materials Inc.)
2978 Main Street
Buffalo, New York 14214
  Materion Technical Materials Inc.
(f/k/a Technical Materials, Inc.)
5 Wellington Road
Lincoln, Rhode Island 02865


 
   
Materion Advanced Materials Technologies and
Services Inc. (f/k/a Williams Advanced
Materials Inc.)
2080 Lockport Road
Wheatfield, New York 14304
  Materion Large Area Coatings LLC (f/k/a
Techni-Met, LLC)

300 Lamberton Road
Windsor, Connecticut 06095
 
   
Materion Brewster LLC (f/k/a Williams
Acquisition, LLC)
42 Mt. Ebo Road South
Brewster, New York 10509
  Materion Large Area Coatings LLC (f/k/a
Techni-Met, LLC)
30 East Newberry Rd.
Bloomfield, Connecticut 06002
 
   
Materion Precision Optics and Thin Film
Coatings LLC (f/k/a Thin Film Technology,
Inc.)
153 Industrial Way
Buellton, CA 93427
  Cerac, inc. (a Materion Advanced Materials
Technologies and Services site)
404-407 N. 13th St. and
1316 W. St. Paul St.
Milwaukee, Wisconsin 53233
 
   
Materion Technologies Inc. (f/k/a Zentrix
Technologies Inc.)
Newburyport Industrial Park
22 Graf Road
Newburyport, Massachusetts 01950
  Materion Advanced Materials Technologies and
Services Inc. (f/k/a Williams Advanced
Materials Inc.)
3500 Thomas Rd, Suite C
Santa Clara, California 95054
 
   
Materion Brush Inc. (f/ka/ Brush Wellman Inc.)
14710 W. Portage River South Rd.
Elmore, Ohio 43416-9502
  Materion Brush Inc. (f/ka/ Brush Wellman Inc.)
27555 College Park Drive
Warren, Michigan 48088
 
   
Materion Advanced Materials Technologies and
Services Corp. (f/k/a Academy Corporation)
6905 Washington Avenue NE
Albuquerque, New Mexico 87109
  Materion Advanced Materials Technologies and
Services Corp. (f/k/a Academy Corporation)
5531 Midway Park Place NE
Albuquerque, New Mexico 87109
 
   
Materion Advanced Materials Technologies and
Services Corp. (f/k/a Academy Corporation)
5520 Midway Park Place NE
Albuquerque, New Mexico 87109
  Materion Advanced Materials Technologies and
Services Corp. (f/k/a Academy Corporation)
5941 Midway Park Place NE
Albuquerque, New Mexico 87109
 
   
Materion Advanced Materials Technologies and
Services LLC (f/k/a Academy Gallup, LLC)
1257 North Highway 491
Gallup, New Mexico 87301
 




 
 


          Approved Foreign Locations
 

Materion Advanced Materials
  Materion Czech S.R.O. (f/k/a OMC
Technologies and Services Far East
  Scientific, Czech S.R.O)
Pte. Ltd. (f/k/a Williams Advanced Materials Far East PTE Ltd.) 110 Paya Lebar
Road #02-01
  Prumyslova ul.
Singapore Warehouse
  440 01 Louny
Singapore 409009
  Czech Republic
 
       
Materion Advanced Materials
  Seagate
Technologies and Services Far East Pte. Ltd. (f/k/a Williams Advanced Materials
Far East PTE Ltd.) 10 Arumugan Rd.
  1 Disc Drive
Lion Industrial Bldg.
  Springtown Industrial Estate
Singapore Warehouse
  Londonderry, Northern Ireland
Singapore 4099957
  BT48 OBF United Kingdom
 
       
Materion Advanced Materials
  Materion Advanced Materials
Technologies and Services Taiwan
  Technologies and Services Suzhou Ltd.
Co. Ltd. (f/k/a Williams Advanced
  (f/k/a Williams Advanced Materials
Materials Technology Taiwan Co.,
  (Suzhou) Ltd.)
Ltd.) No. 19 Zhongxing 1st St.
  No. 28, Su Tong Road
Luzhu Shiang, Taoyuan County
  Suzhou Industrial Park
Taiwan, ROC
  China 215021
 
       
Materion Ireland Holdings Limited
  Materion Advanced Materials
(f/k/a OMC Scientific Holdings
  Technologies and Services Inc. (f/k/a
Limited)
  Williams Advanced Materials Inc.) –
Ballysimon Road
  Philippines
Limerick, Ireland
  Bldg. 8365 Argionaut Highway
 
  Cubi Pt.
 
  Subic Bay Freeport Zone
 
  Philippines 2222
 
        Approved Refiners / Fabricators
 

Coining of America
  Johnson Matthey Limited
280 Midland Avenue
  130 Glidden Road
Saddle Brook, New Jersey 07663
  Brampton, Ontario, Canada L6W 3M8
 
       
Sigmund Cohn Corp.
  Johnson Matthey
121 South Columbus Avenue
  Orchard Road
Mount Vernon, New York 10553
  Royston, Hertfordshire, England SG8 5HE
 
       
Sofield Mfg.
  Johnson Matthey
2 Main Street
  2001 Nolte Drive
Ridgefield Park, New Jersey 07660
  West Deptford, New Jersey 08066
 
       
NuTec Metal Joining Products
  Rohm & Haas Electric Materials LLC
12999 Plaza Drive
  272 Buffalo Avenue
Cleveland, Ohio 44193
  Freeport, New York 11520
 
       
BASF Catalysts, LLC
  Sabin Metal Corp.
554 Engelhard Drive
  300 Pantigo Place
Seneca, South Carolina 29679
  East Hampton, New York 11937
 
       
Heraeus Metal Processing, Inc.
  Seagate Technology
13429 Alondra Blvd.
  7801 Computer Ave.
Santa Fe Springs, California 90670
  Bloomington, MN 55435
 
       
Marian, Inc.
  Marian, Inc.
1011 East Saint Clair Street
  2787 South Freeman Road
Indianapolis, Indiana 46202
  Monticello, Indiana 47960
 
       

                                  Approved Subconsignees and Approved
Subconsignee Locations                                                  
Honeywell  
International Rectifier
  830 Arapaho Road  
a Hexfet America Facility
  Richardson, Texas 75081  
41915 Business Park Drive Temecula, California 92590
       
 
                        Triquint Semiconductor  
International Rectifier
  500 W. Renner Road  
Cardiff Road
  Richardson, Texas 75083-3938  
Newport South Wales, England NP10 8YJ
       
 
                        Triquint Semiconductor  
Hewlett Packard
  2300 N.E. Brookwood Pkwy.  
1055 NE Circle Blvd.
  Hillsboro, Oregon 97124  
Chemical Storage Building Corvallis, OR 97330
       
 
                        Triquint Semiconductor  
PPG Industries
  1818 Highway 441, S  
400 Park Drive, Works #6
  Apopka, Florida 32703  
Carlisle, Pennsylvania 17013
       
 
                        PPG Industries  
PPG Industries
  7400 Central Freeway  
4004 Fairview Industrial Drive SE, Works #12
  Wichita Falls, Texas 76306  
Salem, Oregon 97302
       
 
                       

